Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 1 of 11 PagelD #: 55

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MAJORIE GASPARD,

Plaintiff, 1:20-CV-02896-AMO-JO

Vv.
ANSWER

KINGS AUTOSHOW, INC. d/b/a BROOKLYN
MITSUBISHI; GM FINANCIAL SERVICES
d/b/a AMERICREDIT FINANCIAL SERVICES;
and ‘JOHN DOE” a fictitious name for a party
whose real name is unknown,

Defendants.
---- x

Defendant, KINGS AUTOSHOW INC. d/b/a BROOKLYN MITSUBISHI, by and
through their counsel, the Law Offices of C. Fred Weil, as for their Answer to the Complaint
filed by Plaintiff MAJORIE GASPARD, respectfully allege as follows:

1. Denies the truth of the allegation contained in Paragraph lof the Complaint and
refers the Court to any conclusions of law made therein.

2. Denies the truth of the allegation contained in Paragraph 2 of Plaintiff's
Complaint to the extent that the claims allege actionable violations against Brooklyn Mitsubishi.

3. Denies the truth of the allegation contained in Paragraph 3 of the Complaint and
refers the Court to any conclusions of law made therein.

4. Denies the truth of the allegation contained in Paragraph 4 of the Complaint and
refers the Court to any conclusions of law made therein.

5. Denies the truth of the allegation contained in Paragraph 5 of the Complaint and

refers the Court to any conclusions of law made therein.
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 2 of 11 PagelD #: 56

6. Denies the truth of the allegation contained in Paragraph 6 of the Complaint and
refers the Court to any conclusions of law made therein.

te Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 7 of the Complaint.

8. Denies the truth of the allegation contained in Paragraph 8 of the Complaint and
refers the Court to any conclusions of law made therein.

9. Admits the truth of the allegation contained in Paragraph 9 of the Complaint.

10. Denies the truth of the allegation contained in Paragraph 10 of the Complaint and
refers the Court to any conclusions of law made therein.

11. Neither admits nor denies the allegation contained in Paragraph 11 of Plaintiff's
Complaint, as they do not call for a response from Defendant, but to the extent that a response
may be required, denies each and every allegation therein.

12. Admits the truth of the allegation contained in Paragraph 12 of the Complaint.

13. Denies the truth of the allegation contained in Paragraph 13 of the Complaint and
refers the Court to any conclusions of law made therein.

14. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 14 of the Complaint.

15. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 15 of the Complaint.

16. | Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 16 of the Complaint.
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 3 of 11 PagelD #: 57

17. | Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 17 of the Complaint.

18. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 18 of the Complaint.

19. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 19 of the Complaint.

20. Denies the truth of the allegation contained in Paragraph 20 of the Complaint
except admits that she agreed to purchase the Vehicle.

21. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 21 of the Complaint.

22. Denies the truth of the allegation contained in Paragraph 22 of the Complaint
except admits that Plaintiff signed certain paperwork provided to her by a representative of
Brooklyn Mitsubishi.

23. Denies the truth of the allegation contained in Paragraph 23 of the Complaint.

24. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 24 of the Complaint.

25. Denies the truth of the allegation contained in Paragraph 25 of the Complaint.

26. Denies the truth of the allegation contained in Paragraph 26 of the Complaint.

27. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 27 of the Complaint.

28. Denies the truth of the allegation contained in Paragraph 28 of the Complaint.

29. Denies the truth of the allegation contained in Paragraph 29 of the Complaint.

3
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 4 of 11 PagelD #: 58

30. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 30 of the Complaint.

31. | Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 31 of the Complaint.

32. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 32 of the Complaint.

33. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 33 of the Complaint.

34. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 34 of the Complaint.

35. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 35 of the Complaint.
36. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 36 of the Complaint.

37. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 37 of the Complaint.

38. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 38 of the Complaint.

39. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 39 of the Complaint.

40. Denies knowledge or information sufficient to form a belief as to each and every

allegation contained in Paragraph 40 of the Complaint.

-4-
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 5 of 11 PagelD #: 59

41. Denies the truth of the allegation contained in Paragraph 41of the Complaint.

42. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 42 of the Complaint.

43. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 43 of the Complaint.

44. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 44 of the Complaint.

45. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 45 of the Complaint.

46. Denies the truth of the allegation contained in Paragraph 46 of the Complaint.

47. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 47 of the Complaint.

48. Denies knowledge or information sufficient to form a belief as to each and every
allegation contained in Paragraph 48 of the Complaint.

49, Denies the truth of the allegation contained in Paragraph 49 of the Complaint and
refers the Court to any conclusions of law made therein.

50. In response to paragraph 50, repeats, reiterates and realleges each and every
response contained in paragraphs 1 through 49 of this Answer with the same force and effect as
though set forth in full at this point.

5 Denies the truth of the allegation contained in Paragraph 51 of the Complaint and
refers the Court to any conclusions of law made therein.

52. Denies the truth of the allegation contained in Paragraph 52 of the Complaint and

-5-
Case 1:20-cv-02896-AMD-LB Document 13 Filed 09/14/20 Page 6 of 11 PagelD #: 60

refers the Court to any conclusions of law made therein.

53. Denies the truth of the allegation contained in Paragraph 53 of the Complaint and
refers the Court to any conclusions of law made therein.

54. Denies the truth of the allegation contained in Paragraph 54 of the Complaint and
refers the Court to any conclusions of law made therein.

55. Denies the truth of the allegation contained in Paragraph 55 of the Complaint and
refers the Court to any conclusions of law made therein.

56. Denies the truth of the allegation contained in Paragraph 56 of the Complaint.

57. Denies the truth of the allegation contained in Paragraph 57 of the Complaint.

58. In response to paragraph 58, repeats, reiterates and realleges each and every
response contained in paragraphs 1 through 57 of this Answer with the same force and effect as
though set forth in full at this point.

59. Denies the truth of the allegation contained in Paragraph 59 of the Complaint and
refers the Court to any conclusions of law made therein.

60. Denies the truth of the allegation contained in Paragraph 60 of the Complaint and
refers the Court to any conclusions of law made therein.

61. Denies the truth of the allegation contained in Paragraph 61of the Complaint and
refers the Court to any conclusions of law made therein.

62. Denies the truth of the allegation contained in Paragraph 62 of the Complaint and
refers the Court to any conclusions of law made therein.

63. Denies the truth of the allegation contained in Paragraph 63 of the Complaint.

64. Denies the truth of the allegation contained in Paragraph 64 of the Complaint and

-6-
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 7 of 11 PagelD #: 61

refers the Court to any conclusions of law made therein.

65. Denies the truth of the allegation contained in Paragraph 65 of the Complaint.

66. In response to paragraph 66, repeats, reiterates and realleges each and every
response contained in paragraphs 1 through 65 of this Answer with the same force and effect as
though set forth in full at this point.

67. Denies the truth of the allegation contained in Paragraph 67 of the Complaint
except refers the Court to any conclusions of law made therein.

68. Denies the truth of the allegation contained in Paragraph 68 of the Complaint
except refers the Court to any conclusions of law made therein.

69. Denies the truth of the allegation contained in Paragraph 69 of the Complaint.

70. Denies the truth of the allegation contained in Paragraph 70 of the Complaint.

Fl In response to paragraph 71, repeats, reiterates and realleges each and every
response contained in paragraphs | through 70 of this Answer with the same force and effect as
though set forth in full at this point.

TQ Denies the truth of the allegation contained in Paragraph 72 of the Complaint.

73. Denies the truth of the allegation contained in Paragraph 73 of the Complaint.

74. Denies the truth of the allegation contained in Paragraph 74 of the Complaint.

Ts Denies the truth of the allegation contained in Paragraph 75 of the Complaint
except refers the Court to any conclusions of law made therein.

76. Denies the truth of the allegation contained in Paragraph 76 of the Complaint.

71. Denies the truth of the allegation contained in Paragraph 77 of the Complaint.

78. Denies the truth of the allegation contained in Paragraph 78 of the Complaint.

-7-
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 8 of 11 PagelD #: 62

79. Denies the truth of the allegation contained in Paragraph 79 of the Complaint.
80. In response to paragraph 80, repeats, reiterates and realleges each and every
response contained in paragraphs | through 79 of this Answer with the same force and effect as
though set forth in full at this point.
81. Denies the truth of the allegation contained in Paragraph 81of the Complaint
except refers the Court to any conclusions of law made therein.
82. Denies the truth of the allegation contained in Paragraph 82 of the Complaint.
83. Denies the truth of the allegation contained in Paragraph 83 of the Complaint.
84. Denies the truth of the allegation contained in Paragraph 84 of the Complaint.
85. Denies the truth of the allegation contained in Paragraph 85 of the Complaint.
86. Denies the truth of the allegation contained in Paragraph 86 of the Complaint.
87. Denies the truth of the allegation contained in Paragraph 87 of the Complaint.
88. Denies the truth of the allegation contained in Paragraph 88 of the Complaint.
89. Denies the truth of the allegation contained in Paragraph 89 of the Complaint.
90. In response to paragraph 90, repeats, reiterates and realleges each and every
response contained in paragraphs 1 through 89 of this Answer with the same force and effect as
though set forth in full at this point.
91. Denies the truth of the allegation contained in Paragraph 91 of the Complaint.
92. Denies the truth of the allegation contained in Paragraph 92 of the Complaint.
93. Denies the truth of the allegation contained in Paragraph 93 of the Complaint.
94. Denies the truth of the allegation contained in Paragraph 94 of the Complaint

except refers the Court to any conclusions of law made therein.

We
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 9 of 11 PagelD #: 63

95. Denies the truth of the allegation contained in Paragraph 95 of the Complaint
except refers the Court to any conclusions of law made therein.

96. Denies the truth of the allegation contained in Paragraph 96 of the Complaint
except refers the Court to any conclusions of law made therein.

97. Denies the truth of the allegation contained in Paragraph 97 of the Complaint.

98. Denies the truth of the allegation contained in Paragraph 98 of the Complaint.

99. Denies the truth of the allegation contained in Paragraph 99 of the Complaint.

100. Inresponse to paragraph 100, repeats, reiterates and realleges each and every
response contained in paragraphs 1 through 99 of this Answer with the same force and effect as
though set forth in full at this point.

101. Denies the truth of the allegation contained in Paragraph 101 of the Complaint.

102. Denies the truth of the allegation contained in Paragraph 102 of the Complaint.

103. Denies the truth of the allegation contained in Paragraph 103 of the Complaint.

104. Denies the truth of the allegation contained in Paragraph 104 of the Complaint.

105. Denies the truth of the allegation contained in Paragraph 105 of the Complaint.

106. Inresponse to paragraph 106, repeats, reiterates and realleges each and every
response contained in paragraphs 1 through 105 of this Answer with the same force and effect as
though set forth in full at this point.

107. Denies the truth of the allegation contained in Paragraph 107 of the Complaint
and refers the Court to any conclusions of law made therein.

108. Denies the truth of the allegation contained in Paragraph 108 of the Complaint.

109. Denies the truth of the allegation contained in Paragraph 109 of the Complaint.

-9-
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 10 of 11 PagelD #: 64

110. Denies the truth of the allegation contained in Paragraph 110 of the Complaint
and refers the Court to any conclusions of law made therein.
111. Denies the truth of the allegation contained in Paragraph 111 of the Complaint.
112. Denies the truth of the allegation contained in Paragraph 112 of the Complaint
and refers the Court to any conclusions of law made therein.
113. Denies the truth of the allegation contained in Paragraph 113 of the Complaint.
114. Denies the truth of the allegation contained in Paragraph 114 of the Complaint.
115. Denies the truth of the allegation contained in Paragraph 115 of the Complaint.
As and For a First Affirmative Defense
116. The Plaintiff's Verified Complaint fails to state a cause of action against the
Defendant upon which relief may be granted.
As and For a Second Affirmative Defense
117. Defendant has one or more affirmative defenses founded upon documentary
evidence.
As and For a Third Affirmative Defense
118. Plaintiffs claims are barred in whole or in part by applicable statutes of
limitations.
As and For a Fourth Affirmative Defense
119. Plaintiffs claims are barred in whole or in part by the doctrines of laches, waiver
and estoppel.
The aforesaid affirmative defenses are raised without prejudice and with reservation of

rights to assert other and distinct affirmative defenses.

-10-
Case 1:20-cv-02896-AMD-LB Document13 Filed 09/14/20 Page 11 of 11 PagelD #: 65

WHEREFORE, Defendant demands judgment in its favor and against Plaintiff as

follows:

1. Dismissing Plaintiff's Complaint, in its entirety;

2. Awarding Defendant, Kings Autoshow Inc. d/b/a Brooklyn Mitsubishi’s costs and

disbursements of this action, including attorneys’ fees; and

Dated: September 14, 2020

TO:

oF For such other and further relief as the Court may deem just and proper.

Li. Fred Weil, Esq.

LAW OFFICES OF C. FRED WEIL
Attorneys for Defendant, Kings Autoshow Inc.
d/b/a Brooklyn Mitsubishi
35 Roosevelt Avenue
Syosset, NY 11791
Phone: 516-677-0300
Fax: 516-496-9047

Syosset, NY 11791

 
 

 

Daniel A. Schlanger, Esq.

Schlanger Law Group LLP

Attorneys for Plaintiff

80 Broad Street, Site 1301

New York, NY 10004

Phone: 212-500-6114

Fax: 646-7996

Email: dschlanger@consumerprotection.net
(Service by ECF)

R. David Lane Jr., Esq.

Marshall Dennehey Warner Coleman & Goggin
Attorneys for Defendant, GM Financial Services
Wall Street Plaza, 88 Pine Street, 21“ Floor
New York, NY 10005

Phone: 212-376-6413

Fax: 212-376-6490

Email: rdlane@mdwceg.com
(Service by ECF)

-l1-
